*647Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered October 31, 2000, convicting him of arson in the first degree, murder in the second degree (eight counts), and assault in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to establish by legally sufficient evidence that he possessed the culpable mental state to commit the crime of depraved indifference murder is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant confessed that in the middle of the night he poured gasoline on a staircase, which was the sole means of egress for the upper floor residents in an apartment building inhabited by many families, including his own. The defendant ignited the gasoline with a match and left. The fire claimed the lives of four residents in the building. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Townes, Cozier and Mastro, JJ., concur.